MEMORANDUM ***
Nicki Garland challenges the determination by the Administrative Law Judge (“ALJ”) that she is not eligible to receive disability benefits under the Social Security Act. We review de novo a district court’s order affirming the decision of the ALJ on disability benefits. Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir.2001). The ALJ may be reversed only if his decision is unsupported by substantial evidence or based on legal error. Id. “Substantial evidence is defined as more than a mere scintilla but less than a preponderance.” Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir.1999)(internal quotation marks omitted). The ALJ’s conclusion must be upheld if the evidence is susceptible to more than one rational interpretation. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir.2005). The Magistrate Judge provided a thorough and thoughtful analysis in his review of the ALJ’s disability determination, which the district court adopted. We find no error in the district court’s decision.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.